DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figures 6, 7) corresponding to claims 1-6, 9-12 in the reply filed on 09/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate three different cameras in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the following informalities.
In figure 2, “generation part 14” should be changed to --evaluation part 14--. Noted that, the specification, paragraphs [0020]-[0021] discloses “evaluation part 14.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
MOTION ANALYSIS DEVICE, MOTION ANALYSIS METHOD MAKES POSSIBLE FOR AN OPERATOR TO IMPROVE HIS OR HER MOTIONS MORE SMOOTHLY.

The disclosure is objected to because of the following informalities:  
In the specification, paragraph [0053], “(S144: YES), the motion analysis device displays an icon indicating the evaluation along data (S145)” should be changed to --(S144: YES), the motion analysis device displays an icon indicating the evaluation along data (S146)--.
Appropriate correction is required.

Claim Objections
Claims 1-6, 9-10 are objected to because of the following informalities:  
Claim 1 (line 10), “display the evaluation” should be changed to --displays the evaluation--.
Claims 2-6, 9-10 are objected as being dependent from claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition part,” “an analysis part,” in claim 1; “an evaluation part,” in claims 1, 3-4; “a display control part” in claims 1, 5-6, 9-10. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an acquisition part,” “an analysis part,” in claim 1; “an evaluation part,” in claims 1, 3-4; “a display control part” in claims 1, 5-6, 9-10, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “an acquisition part,” “an analysis part,” in claim 1; “an evaluation part,” in claims 1, 3-4; “a display control part” in claims 1, 5-6, 9-10, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-6, 9-10 cannot be determined.
Therefore, the claims 1-6, 9-10 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “an acquisition part,” “an analysis part,” in claim 1; “an evaluation part,” in claims 1, 3-4; “a display control part” in claims 1, 5-6, 9-10, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 1-6, 9-10 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “an acquisition part,” “an analysis part,” in claim 1; “an evaluation part,” in claims 1, 3-4; “a display control part” in claims 1, 5-6, 9-10, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2-6, 9-10 are rejected as being dependent from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,137 in view of Aoki (JP 2016-087420).
Regarding claim 1, Patent Claim 1 discloses a motion analysis device comprising:
an acquisition part that relates to an operation performed by an operator and acquires time-series data relating to motions of a plurality of parts of the operator (Patent Claim 1, lines 2-4);
an analysis part that analyzes the time-series data and generates motion data indicating a type of elemental motion and an execution time of the elemental motion from a start to an end thereof (Patent Claim 1, lines 2-4);
a display control part that performs control to differentiate periods corresponding to different elemental motions and display the evaluation together with the motion data on a display part (Patent Claim 1, lines 2, 9-11).
Patent Claim 1 fails to disclose an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion.
However, Aoki discloses an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion (Aoki discloses the evaluation unit 15 compares (i.e., perform an evaluation) the reference data acquired from the reference data storage unit 14 with the evaluation target data, so that the standard of the subject is standard. It is instructed to evaluate the motor ability of a human being and display the result on the display unit 7 of the evaluation device 1 (figures 2, 15, S109 and S113); paragraphs [0014], [0029], [0032]; As shown in figure 3, the exemplary image is from the initial state in which the palms of both hands are facing up (upper part of FIG. 3) to the state in which the backs of both hands are facing up (middle part of figure 3). Repeat the reversal movement in which the palms of both hands return to the initial state (lower part of figure 3) facing upward; paragraph [0017]; the horizontal axis of figure 6 represents time, and the vertical axis represents output from the sensor 9... the sampling time is the time required for the exemplary exercise of each cycle number, and the number of sampling data is the period during which the exemplary exercise of each cycle number was performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Aoki in order to evaluate the state of coordinated movement function, for example, by observing high-order, that is, complicated and difficult coordinated movements of both hands (paragraph 0001).

Claim 11 is a method corresponds to apparatus claim 1; therefore, claim 11 is rejected for the same reasons given in claim 1.
Claim 12 is rejected for the same reasons given in claim 1.

Claims 1, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,436,770 in view of Aoki (JP 2016-087420).
Regarding claim 1, Patent Claim 1 discloses a motion analysis device comprising:
an acquisition part that relates to an operation performed by an operator and acquires time-series data relating to motions of a plurality of parts of the operator (Patent Claim 1, lines 4-16);
an analysis part that analyzes the time-series data and generates motion data indicating a type of elemental motion and an execution time of the elemental motion from a start to an end thereof (Patent Claim 1, lines 4-16);
a display control part that performs control to differentiate periods corresponding to different elemental motions and display the evaluation together with the motion data on a display part (Patent Claim 1, lines 17-20, 25-30).
Patent Claim 1 fails to disclose an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion.
However, Aoki discloses an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion (Aoki discloses the evaluation unit 15 compares (i.e., perform an evaluation) the reference data acquired from the reference data storage unit 14 with the evaluation target data, so that the standard of the subject is standard. It is instructed to evaluate the motor ability of a human being and display the result on the display unit 7 of the evaluation device 1 (figures 2, 15, S109 and S113); paragraphs [0014], [0029], [0032]; As shown in figure 3, the exemplary image is from the initial state in which the palms of both hands are facing up (upper part of figure 3) to the state in which the backs of both hands are facing up (middle part of figure 3). Repeat the reversal movement in which the palms of both hands return to the initial state (lower part of figure 3) facing upward; paragraph [0017]; the horizontal axis of figure 6 represents time, and the vertical axis represents output from the sensor 9... the sampling time is the time required for the exemplary exercise of each cycle number, and the number of sampling data is the period during which the exemplary exercise of each cycle number was performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Aoki in order to evaluate the state of coordinated movement function, for example, by observing high-order, that is, complicated and difficult coordinated movements of both hands (paragraph 0001).

Claim 11 is a method corresponds to apparatus claim 1; therefore, claim 11 is rejected for the same reasons given in claim 1.
Claim 12 is rejected for the same reasons given in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (JP 2016-087420).
Regarding claim 1, Aoki discloses a motion analysis device comprising:
an acquisition part that relates to an operation performed by an operator and acquires time-series data relating to motions of a plurality of parts of the operator (Aoki discloses sensor 9 acquires time-series data relating to an operation performed by an operator, figure 2, paragraphs [0014], [0030]; the sensor 9 detects the movement of both hands of the subject S, generates measurement data, and sends it to the measurement data analysis unit 10 (figures 2, 15, S105));
an analysis part that analyzes the time-series data and generates motion data indicating a type of elemental motion and an execution time of the elemental motion from a start to an end thereof (Aoki discloses measurement data analysis unit 10 analyzes the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof (paragraph [0032]), when the measurement data analysis unit 10 acquires the measurement data, it performs FFT processing together with the reference data to generate evaluation target data and sends it to the evaluation unit 15, figures 2, 15, S107);
an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion (Aoki discloses the evaluation unit 15 compares (i.e., perform an evaluation) the reference data acquired from the reference data storage unit 14 with the evaluation target data, so that the standard of the subject is standard. It is instructed to evaluate the motor ability of a human being and display the result on the display unit 7 of the evaluation device 1 (figures 2, 15, S109 and S113); paragraphs [0014], [0029], [0032]; As shown in figure 3, the exemplary image is from the initial state in which the palms of both hands are facing up (upper part of figure 3) to the state in which the backs of both hands are facing up (middle part of figure 3). Repeat the reversal movement in which the palms of both hands return to the initial state (lower part of figure 3) facing upward; paragraph [0017]; the horizontal axis of figure 6 represents time, and the vertical axis represents output from the sensor 9... the sampling time is the time required for the exemplary exercise of each cycle number, and the number of sampling data is the period during which the exemplary exercise of each cycle number was performed);
a display control part that performs control to differentiate periods corresponding to different elemental motions and display the evaluation together with the motion data on a display part (Aoki discloses evaluation results are display on the display unit 7, figures 9, figure 15, S109, S113).

Claim 11 is a method corresponds to apparatus claim 1; therefore, claim 11 is rejected for the same reasons given in claim 1.

Claim 12 is rejected for the same reasons given in claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jangle et al. (US 8,560,267) discloses identifying one or more activities of an animate or inanimate object.
WATANABE et al. (US 2016/0253553) discloses analysis device, recording medium, and analysis method.
Fuke et al. (US 2018/0189700) discloses motion analysis apparatus, motion analysis method, and computer program product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/24/2022